Citation Nr: 0735674	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  03-33 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO).

The veteran provided testimony in support of his appeal at a 
hearing chaired by the undersigned at the RO in April 2004.  
A transcript of that hearing is of record.

The Board remanded the case in December 2004 and September 
2005.

By letter dated in September 2005, the Board granted the 
representative's motion to have the appeal advanced on its 
docket.  38 U.S.C.A. § 7107(a)(2)(B) (West 2002 & Supp. 
2007); 38 C.F.R. § 20.900(c) (2007). 

In February 2006, the Board remanded this case with 
instructions to refer the appeal to the Director of VA's 
Compensation and Pension Service or the Under Secretary for 
Benefits to consider whether the evidence warrants an 
increased rating for the service-connected bilateral hearing 
loss on an extra- schedular basis pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1) (2007).  

Additionally, the Board notes that the veteran's claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.  Therefore this issue was subject to a 
stay imposed at the Board on the adjudication of tinnitus 
claims affected by Smith v. Nicholson, 19 Vet. App. 63 
(2005).

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). In this case the veteran has satisfied each 
of these requirements.  His inferred claim for a total rating 
based on individual unemployability was referred to the 
agency or original jurisdiction (AOJ) for initial 
adjudication in the Board's last two remands.  The claim has 
not yet been adjudicated and is again referred for initial 
adjudication. 


FINDINGS OF FACT

1.  The veteran's current hearing loss is manifested by Level 
V hearing in the right ear and Level VIII hearing in the left 
ear. 

2.  Hearing loss is not manifested by exceptional factors 
such as marked interference with employment or frequent 
hospitalization.

3.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
by regulation.


CONCLUSIONS OF LAW

1.  Hearing loss is no more than 40 percent disabling. 38 
U.S.C.A. § 1155(West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, 
Diagnostic Code 6100 (2007).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155; 38 C.F.R. §4.87, Diagnostic Code 6260 
(2002 & 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Regarding the claim for a disability rating in excess of 10 
percent for tinnitus, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.

Therefore, because no reasonable possibility exists that 
further assistance would aid in substantiating this claim, 
the VCAA is not applicable.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001). 

Regarding the veteran's claim for an increased rating for 
bilateral hearing loss, currently evaluated as 40 percent 
disabling, proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated September 2005, the AOJ informed the 
veteran of the evidence needed to substantiate the claim, 
what medical or other evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  
The letter told the veteran that he should send VA any 
evidence in his possession that pertained to his claim.  This 
notice served to inform him of the need to submit relevant 
evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
In the present appeal, service connection has been granted, 
hence the first three elements of Dingess notice are 
satisfied.  The veteran did not receive notice about the 
evidence needed to establish a rating or notice regarding an 
effective date.  Since the claim for an increased rating is 
being denied, no rating or effective dates is being assigned.  
He is, therefore, not prejudiced by the lack of notice on 
these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

There was a timing deficiency with the June 2007 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was cured by the re-adjudication of the 
claim after the notice was provided.  Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

The veteran also underwent VA examinations in July 2003 and 
October 2005, and his claim was referred to the Director of 
VA's Compensation and Pension Service for an opinion.  In a 
brief to the Board dated in November 2007, the veteran's 
representative argued that this case should again be remanded 
to the AOJ for compliance with previous remand instructions.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding 
that a remand by the Board confers on an appellant the right 
to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms).  The representative did not 
point to any specific deficiency in the actions undertaken by 
the AOJ.  Previous remands were to afford the veteran VA 
examinations, enable him to submit evidence on the 
extraschedular aspects of his claim, and for referral to the 
appropriate first line authority for consideration of 
entitlement to an extraschedular rating.  These actions have 
been completed.
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2.  In a claim for 
increase, the most recent evidence is given precedence over 
past examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).   

I.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling.

Factual Background

In November 2001 the veteran presented to the Puget Sound, 
Washington VA Medical Center (VAMC) for hearing aid related 
problems.  For the right ear, the diagnosis was normal to 
moderate-severe sloping sensorineural combined loss with 
excellent word recognition.  For the left ear, the diagnosis 
was normal to profound sloping sensorineural combined loss 
with poor word recognition.

In June 2003 the veteran underwent an audiological evaluation 
at the VAMC.

On the audiological evaluation in June 2003 pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
70
75
75
LEFT
55
85
90
100

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 52 percent in the left ear.

In July 2003 the veteran underwent a VA audiological 
examination.  The veteran reported a worsening of speech 
understanding.

On the authorized audiological evaluation in July 2003 pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
75
75
75
LEFT
55
90
95
105

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 62 percent in the left ear.

The VA audiologist stated that the veteran had mild to severe 
sensorineural hearing loss in his right ear and mild to 
profound sensorineural hearing loss in his left ear.

In a July 2003 rating decision, the RO increased the hearing 
loss rating to 40 percent effective July 31, 2002.

In an April 2004 letter, the manager of the Audiology Program 
at the VAMC stated that the veteran had been followed at the 
Seattle VAMC for several years.  The veteran had severe to 
profound high frequency hearing loss, comprised word 
recognition and limitations of hearing aids in providing high 
frequency gain.

At his April 2004 hearing, the veteran testified that he had 
difficulty with his job in sales in marketing as a result of 
his hearing loss.  He stated that his hearing has had a 
substantial impact on his life and that he was unable to use 
the phone effectively.

In a letter dated in December 2004, the Vice President of the 
veteran's company reported that as of January 2005, the 
company would no longer employ the veteran.  It was noted 
that he had worked as a manager and application engineer 
since 1979.  She reported that he was leaving the company 
because his hearing severely limited his capacity to 
function.  Although he had been provided with an amplified 
telephone, he could not fully understand telephone 
conversations.  He could only carry on face-to-face 
conversations, and this placed a burden on other staff 
members.

In an October 2005 statement, the veteran reported that had 
had to quit his employment as a director of marketing, 
because he could not communicate with customers or fellow 
workers.  He added that his social life was "impossible to 
tolerate."

In October 2005 the veteran again underwent a VA audiological 
evaluation.  

On the authorized audiological evaluation in October 2005 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
55
60
70
LEFT
50
65
85
100

Speech audiometry revealed speech recognition ability of 70 
percent in the right ear and of 54 percent in the left ear.

The audiologist concluded that the veteran had mild, 
gradually sloping to severe combined sensorineural hearing 
loss in his right ear and mild, sloping to profound 
sensorineural hearing loss in his left ear.

Analysis

A schedular rating for hearing loss is determined by a 
mechanical application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating 
bilateral hearing loss is based on examination results 
including a controlled speech discrimination test (Maryland 
CNC), and a pure tone audiometric test of pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hz with an average 
pure tone threshold obtained by dividing these thresholds by 
four.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. § 
4.85 (2007). 

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral.  Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  The higher Roman numeral, 
determined from Table VI or VIA, will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86.

The results of the VA audiometric test conducted in June 2003 
demonstrate Level VII hearing in the right ear and Level VIII 
hearing in the left ear under Table VI.  However, the veteran 
had an exceptional pattern of hearing loss in his left ear 
under 38 C.F.R. § 4.86(a).  Applying Table VIa to the left 
ear hearing loss yields level VII hearing loss.  The Board 
uses Table VI as it results in a higher Roman numeral.  The 
evaluation is 40 percent using Table VI.

The results of the VA audiometric test conducted in July 2003 
demonstrate Level VII hearing in the right ear and Level VIII 
hearing in the left ear under Table VI.  However, the veteran 
had an exceptional pattern of hearing loss in his left ear 
under 38 C.F.R. § 4.86(a).  Applying Table VIa to the left 
ear hearing loss also yields level VIII hearing loss.  The 
evaluation is 40 percent using Table VI or Table VIa. 

The results of the most recent VA audiometric test conducted 
in October 2005 demonstrate Level V hearing in the right ear 
and Level VIII hearing in the left ear under Table VI.  The 
evaluation is 30 percent using Table VI.   The results of the 
October 2005 VA audiometric test did not exhibit an 
exceptional pattern of hearing loss under 38 C.F.R. § 
4.86(a).

The results of the veteran's audiological examinations do not 
provide a basis for awarding an evaluation in excess of 40 
percent.  38 C.F.R. §§ 4.7, 4.21. 

The Board previously determined that the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b) (1).

In February 2007, the Director of Compensation and Pension 
Services (C&P) completed an administrative review for 
consideration of an increased disability rating on an extra-
schedular basis.  In a February 2007 memorandum, the Director 
of C&P concluded that a review of all of the available 
evidence did not show that the veteran's bilateral hearing 
loss presented such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  T

he Director of C&P found that the veteran had voluntarily 
left his previous position as a manager and applied engineer 
due to difficulty communicating by phone and in the office, 
but that the evidence did not show periods of hospitalization 
or marked interference with his ability to maintain gainful 
employment.  The Director concluded that while the veteran's 
hearing loss did interfere with his ability to work, this 
condition alone did not significantly affect his ability to 
function in any employment setting as the veteran voluntarily 
left a position at a company that he partially owned.  The 
Director determined that an extraschedular rating in excess 
of the 40 percent evaluation currently assigned for the 
veteran's service-connected bilateral hearing loss was not 
established.

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Id.  Moreover, the Court 
has not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), 
or from reaching such a conclusion on its own.  Bagwell v. 
Brown, 9 Vet. App. 337, 338 (1996).  The question of an 
extra-schedular rating is a component of the appellant's 
claim for an increased rating, Floyd, 9 Vet. App. at 96

The Court has not explicitly determined whether the Board can 
overturn a finding by the Director of Compensation and 
Pension that a claim did not warrant an extraschedular 
rating.  In any event, the Board will consider whether an 
extraschedular rating is warranted.  

The evidence in favor of such a rating includes his hearing 
testimony and statements as to the difficulties he was 
experiencing on the job, and the letter from the Vice 
President of his company reporting that the veterans was 
leaving his employment due to the effects of his hearing 
loss.

The statements from the veteran and his company Vice 
President, do not document any specific loss of income or 
economic opportunity during the veteran's employment, and 
inasmuch as the veteran was an owner of this company, it is 
unclear whether he left the employment voluntarily after 
reaching an advanced age.  

On the other hand, the most recent VA examiner found only 
mild hearing loss at the lower frequencies.  The veteran was 
able to maintain successful employment for many years, 
including recent years when the disability was at its current 
level of severity or worse, and he continued in his 
employment until the age of 75.  Additionally, the veteran 
exhibited little difficulty in communicating during his 
hearing before the undersigned.  This evidence weighs against 
a finding that there is marked interference with employment.  
There have been no periods of hospitalization for hearing 
loss.  

As the preponderance of the evidence is against the claim for 
an increased evaluation in excess of a 40 percent disability 
rating, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990); 38 C.F.R. §§ 4.7, 4.21. 

II.  Entitlement to an increased rating for tinnitus.

At the time of the veteran's April 2003 claim, Diagnostic 
Code 6260 provided that recurrent tinnitus would be evaluated 
as 10 percent disabling.

VA's General Counsel interpreted this code as providing for a 
single 10 percent rating regardless of whether tinnitus was 
perceived in one ear or both.  VAOPGCPREC 2-2003; 69 Fed. 
Reg. 25178 (2004).

Diagnostic Code 6260 was revised, effective on June 13, 2003, 
to explicitly provide that only a single 10 percent 
evaluation is to be assigned for tinnitus, whether the sound 
is perceived as being in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2007).

In Smith v. Nicholson, 19 Vet. App. 63, 75 (2005), the Court 
held that VAOPGCPREC 2-2003, was incorrect and that VA was 
obligated to provide separate 10 percent ratings when 
tinnitus was perceived in each ear.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation.  As the disposition of this claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 






							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling is denied.

Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


